UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 17, SUITE 1200, IRVINE, CALIFORNIA 92614 (Address of principal executive offices and zip code) (949) 864-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of July 31, 2014 was 17,068,641. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED JUNE 30, 2014 PART I - FINANCIAL INFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At June 30, 2014 (unaudited), December 31, 2013 (audited) and June 30, 2013 (unaudited) Consolidated Statements of Operations: For the three and six months ended June 30, 2014 and 2013 (unaudited) Consolidated Statements of Comprehensive Income: For the three and six months ended June 30, 2014 and 2013 (unaudited) Consolidated Statements of Stockholders’ Equity: For the six months ended June 30, 2014 and 2013 (unaudited) Consolidated Statements of Cash Flows: For the six months ended June 30, 2014 and 2013 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II - OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Mine Safety Disclosures Item 5 -Other Information Item 6 -Exhibits PART I - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) ASSETS June 30, 2014 December 31, 2013 June 30, 2013 (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 26 26 Cash and cash equivalents Investment securities available for sale FHLB and other stock, at cost Loans held for sale, net - Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Goodwill Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; 17,068,641 shares at June 30, 2014, 16,656,279 shares at December 31, 2013, and 16,635,786 shares at June 30, 2013 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax benefit of ($16) at June 30, 2014, ($2,152) at December 31, 2013, and ($1,160) at June 30, 2013 ) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings Subordinated debentures 75 76 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain from sales of loans Net gain from sales of investment securities 98 Other-than-temporary impairment recovery (loss) on investment securities, net 10 (5 ) 23 ) Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net 41 54 FDIC insurance premiums Legal, audit and professional expense Marketing expense Office and postage expense Loan expense Deposit expense Merger related expense - Other expense Total noninterest expense NET INCOME (LOSS) BEFORE INCOME TAX ) INCOME TAX 91 NET INCOME (LOSS) $ $ ) $ $ EARNINGS (LOSS) PER SHARE Basic $ $ ) $ $ Diluted $ $ ) $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three MonthsEnded Six Months Ended June 30, June 30, Net income $ $ ) $ $ Other comprehensive income (loss), net of tax (benefit): Unrealized holding gains on securities arising during the period, net of income taxes (1) ) ) Reclassification adjustment for net gain on sale of securities included in net income, net of income taxes (2) Net unrealized gain on securities, net of income taxes ) ) Comprehensive income $ $ ) $ $ ) (1) Income taxes on the unrealized gains (losses) on securities was $741,000 for the three months ended June 30, 2014, ($2.3) million for the three months ended June 30, 2013, $2.1 million for the six months ending June 30, 2014 and ($1.9) million for the first six months ending June 30, 2013. (2) Income taxes on the reclassification adjustment for net gain on sale of securities included in net income was $40,000 for the three months ended June 30, 2014, $438,000 for the three months ended June 30, 2013, $66,000 for the six months ending June 30, 2014 and $438,000 for the six months ending June 30, 2013. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) (unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Accumulated Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2013 $ ) $ Net income Other comprehensive income Share-based compensation expense Common stock repurchased and retired ) (2
